Title: Thomas Jefferson to Fernagus De Gelone, 22 January 1819
From: Jefferson, Thomas
To: Gelone, Jean Louis Fernagus De


          
            Sir
            Monticello
Jan. 22. 19
          
          Your favor of the 7th is recieved, and by that I percieve I am 18.D. in your debt, and therefore inclose you a 20.D. bill, the surplus of which may go into account.
          I observe that l’Algebre d’Euler is not mentioned in your account. is this an omission of the account, or that the book has not been sent? you will find it mentioned in my letter of Nov. 16. in mr Belair’s of Nov. 26. and finally in mine of Dec. 9. if you have not sent it, and still have a copy I shall be glad to recieve it by mail, only observing now as always to never to send a larger book than an 8vo by mail, nor more than one volume in a week, not to overburthen our village mail.
          I had from you the last year a French translation of Euripides. in the report of the Institute to Napoleon (in Feb. 1808. I believe it was) M. Dacier mentions with approbation a translation of Aeschyle which I should be glad to get if you have it, and also one of Sophocles if there be a good one in prose. in Kestleoot’s notes on that discourse (chez Immerzeel. Hollande 1809) you will see the Aeschylus mentioned.   I salute you with esteem & respect
          Th: Jefferson
        